Lundberg Stratton, J.,
dissenting. I respectfully dissent. Because I agree that the board of education failed to sustain its burden of proof on appeal from the BOR, I would affirm the decision of the BTA.
The board of education argued before the BTA that the BOR’s decrease in the valuation of the property was not supported by substantial, credible evidence. For the BTA to evaluate the" board’s proposition, the BTA had to review the transcript, weigh the evidence within it, and make its own independent judgment. In order to do so, the BTA needed the full and complete record of proceedings before the BOR. The board of education, as the appellant, was required to provide the BTA with the complete record in order to demonstrate the lack of evidence to support the BOR’s valuation. However, the board did not provide the BTA with a complete copy of the record before the BOR.
In its opinion, the BTA noted a direction in the transcript to “see [case No.] 93-576 for evidence” in the BOR’s explanation of the reasoning behind the valuation assigned to the subject property. It is undisputed that the appellant did not submit the record in case No. 93-576 to supplement the transcript before the BTA and made no effort to do so. As the majority notes, the burden before the BTA was on the board of education to prove its case by competent and probative evidence. The board of education did not do so. Instead the board of education attempted to shift the burden of proof to appellees to prove the opposite, that the BOR had acted in accordance with the evidence. The majority appears likewise to shift the burden to appellees. The majority notes that neither party here attempted to reconstruct the record or asked for an evidentiary hearing. Nevertheless, although both parties are permitted to verify that all evidence is filed with the BTA, and both parties may request a hearing to introduce any missing evidence, the burden remains on the party who is challenging the BOR’s valuation to provide the necessary evidence to prove that the BOR’s valuation was not supported by substantial, reliable evidence. Neither party may now complain about an incomplete record; however, appellees correctly contend that the board of education failed to sustain its burden of proof before the BTA.
The board of education also argued that the BTA should increase the value of the property. However, the board did not provide any evidence of the claimed value of the property. This court has repeatedly held that the party seeking a change in valuation must provide evidence of the claimed value. Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision (1997), 78 Ohio St.3d 325, 677 N.E.2d 1197. Where “there is no evidence from which the BTA can independently determine value, it may approve the board of revision’s valuation, without the board of revision’s presenting any evidence.” Simmons v. Cuyahoga Cty. Bd. of Revision (1998), 81 Ohio St.3d 47, 49, 689 N.E.2d 22, 24. In the *569absence of a complete transcript, the BTA correctly presumed the regularity of the proceedings below and the validity of the BOR’s findings. Consequently, I believe the BTA correctly affirmed the valuation determined by the BOR.
Teaford, Rich, Crites & Wesp, Jeffrey A. Rich, Mark H. Gillis and James R. Gorry, for appellant.
Ronald J. O’Brien, Franklin County Prosecuting Attorney, Paul M. Stickel and Jeffrey L. Appel, Assistant Prosecuting Attorneys, for appellees Franklin County Board of Revision and Franklin County Auditor.
Fred Siegel Co., L.P.A., and Annrita S. Johnson, for appellees John J. Chester and Richard J. Solove.
Douglas and Pfeifer, JJ., concur in the foregoing dissenting opinion.